Citation Nr: 0735639	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic respiratory 
disability on a secondary basis pursuant to 38 C.F.R. § 3.310 
(2007).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1980 to December 1992.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2006 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Chronic respiratory disability is not related to, or 
aggravated by, the veteran's service-connected sinusitis and 
rhinitis.


CONCLUSION OF LAW

Chronic respiratory disability is not proximately due to, the 
result of, or aggravated by the veteran's service-connected 
sinusitis and rhinitis.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002 and October 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  It 
is noted that the March 2002 notice was sent prior to the 
rating action on appeal. 
 
Further, October 2006 correspondence provided the veteran 
with notice as to how VA assigns a disability rating and an 
effective date for any award of increased benefits on appeal 
for service-connected disabilities.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA readjudicated the 
case by way of a June 2007 supplemental statement of the 
case.  Thus, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection for chronic respiratory disability on a 
secondary basis pursuant to 38 C.F.R. § 3.310.  Service 
connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
can be granted for a disability that is aggravated by a 
service-connected disability and that compensation can be 
paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

As directed by the Board in its May 2006 decision to remand 
for further development, the veteran was afforded a VA 
examination in October 2006 to ascertain the relationship, if 
any, between the veteran's chronic obstructive pulmonary 
disease (COPD) and his service-connected sinusitis and 
rhinitis.  It was noted that the veteran had a history of 
COPD, rhinitis.  Based on the examination of the veteran, 
review of medical history and previous rating examinations, 
and the entire claims file, the examiner opined that the 
current diagnosis of COPD is not caused by or a result of the 
veteran's service-connected sinusitis and rhinitis and is not 
aggravated by his service-connected conditions.  The examiner 
continued that COPD, sinusitis, and rhinitis are distinctly 
separate and unrelated entities.

This medical opinion was based on the evidence of record, and 
there is otherwise no medical evidence of record to suggest 
any causal relationship between the COPD and sinusitis and 
rhinitis.  The veteran's lay assertions as to a relationship 
between the currently diagnosed COPD and his service-
connected rhinitis and sinusitis is not competent medical 
evidence required to establish service connection.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159 (a)(1).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension on a direct and 
secondary basis, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for chronic respiratory 
disability on a secondary basis pursuant to 38 C.F.R. § 3.310 
(2007) is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


